Citation Nr: 0833775	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  95-16 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the right knee.

2.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the left knee.

3.  Entitlement to an evaluation in excess of 10 percent for 
laxity of the left knee. 

4.  Entitlement to an effective date prior to November 21, 
1990 for the assignment of a 100 percent evaluation for 
schizoaffective disorder.  


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from October 1978 to April 
1980.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of an April 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Francisco, California.  On multiple occasions following 
the issuance of this rating decision, the claims folder was 
transferred to other ROs, most recently the one located in 
Oakland, California.  That RO certified this appeal to the 
Board for appellate review.

On multiple occasions during the course of this appeal, the 
veteran requested a hearing before the Board and then 
withdrew such request.  He filed his most recent request in 
August 2007, but, in August 2008, after the Board informed 
him by letter of the date of his scheduled hearing, he sent a 
letter to the Board indicating that he did not wish to 
attend.  The Board thus deems the veteran's hearing request 
withdrawn.  

In September 2003, the Board remanded these claims to the RO 
for additional action.  At that time, the issues on appeal 
included, in part, entitlement to evaluations in excess of 10 
percent for chondromalacia of the right and left knees.  
Since then, in a rating decision dated August 2006, and in 
consideration of the latter claim, the RO granted the veteran 
a separate 10 percent evaluation for laxity of the left knee.  
In light of this action, the Board has recharacterized the 
claims on appeal to include a claim of entitlement to an 
evaluation in excess of 10 percent for laxity of the left 
knee, which flows from, and is thus part of, the initial left 
knee claim. 

The Board discusses those claims, as well as the claim of 
entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the right knee in the Remand section of 
this decision, below, and REMANDS those claims to the RO via 
the Appeals Management Center (AMC), in Washington, D.C. 


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to the claim being decided.

2.  The RO granted the veteran service connection for 
schizoaffective disorder and assigned that disability a 50 
percent evaluation in a rating decision dated in May 1981.

3.  On April 9, 1984, the veteran underwent a VA psychiatric 
examination, the report of which may be construed as an 
informal claim for an increased evaluation for 
schizoaffective disorder.  

4.  The RO denied this claim in a rating decision dated in 
May 1984, but never notified the veteran of the denial.  

5.  In November 1984, the RO received the veteran's claim for 
an increased evaluation for his schizoaffective disorder.  

6.  The RO denied this claim in a rating decision dated 
August 1985 and, after notifying the veteran of this denial, 
the veteran submitted a notice of disagreement with the 
decision.  

7.  The RO never responded to the veteran's notice of 
disagreement by issuing a statement of the case.  

8.  The April 9, 1984 claim for an increased evaluation was 
pending when the RO granted it in a rating decision dated 
August 1992.  

9.  It was not factually ascertainable that the 
schizoaffective disorder was 100 percent disabling during the 
year preceding April 9, 1984.  




CONCLUSIONS OF LAW

1.  The July 1983 rating decision, in which the RO continued 
the 50 percent evaluation assigned the veteran's 
schizoaffective disorder, is final.  38 U.S.C. 
§ 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1983).

2.  The criteria for entitlement to an effective date of 
April 9, 1984 for the assignment of a 100 percent evaluation 
for schizoaffective disorder have been met.  38 U.S.C.A. §§ 
5101, 5102, 5103, 5103A, 5110(a) (West 2002); 38 C.F.R. §§ 
3.1, 3.155, 3.157, 3.159, 3.400 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) 
(2007); see also 73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to the claim being 
decided such that the Board's decision to proceed in 
adjudicating it does not prejudice the veteran in the 
disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).  

A.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 119-20 (2004).  Where notice was not mandated at 
the time of the initial RO decision, it is not error to 
provide remedial notice after such decision.  Id. at 122-24. 

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Such notice must 
explain how in determines the appropriate disability rating 
and effective date to assign the award.  Id. at 486.

In this case, the RO provided the veteran VCAA notice on his 
claim by letters dated June 2003 and March 2004, after 
initially deciding that claim in a rating decision dated in 
April 1992.  Given that VCAA notice was not mandated at the 
time of the rating decision, the RO did not err by providing 
remedial notice.  Rather, the timing of such notice reflects 
compliance with the requirements of the law as found by the 
Court in Pelegrini II.  

The content of such notice, considered in conjunction with 
the content of a letter the RO sent to the veteran in March 
2006, also reflects compliance with pertinent regulatory 
provisions and case law, noted above.  In the letters, the RO 
acknowledged the veteran's claim, notified him of the 
evidence needed to substantiate that claim, identified the 
type of evidence that would best do so, notified him of VA's 
duty to assist and indicated that it was developing his claim 
pursuant to that duty.  The RO also provided the veteran all 
necessary information on disability ratings and effective 
dates.  As well, the RO identified the evidence it had 
received in support of the veteran's claim and the evidence 
it was responsible for securing.  The RO noted that it would 
make reasonable efforts to assist the veteran in obtaining 
all other outstanding evidence provided he identified the 
source(s) thereof.  The RO also noted that, ultimately, it 
was the veteran's responsibility to ensure VA's receipt of 
all pertinent evidence.  The RO advised the veteran to send 
to VA all requested evidence.  

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file all evidence 
the veteran identified as being pertinent to his claim, 
including service medical records and post-service VA and 
private treatment records.  In a written statement dated in 
July 2006, the veteran indicated that there was no other 
information or evidence to secure in support of his claim.  

The RO did not afford the veteran a VA examination in support 
of the claim being decided because the record includes all 
medical evidence necessary to decide this claim.  Even 
assuming otherwise, given the Board's favorable disposition 
of this claim, explained below, any failure to remand for 
additional medical information is nonprejudicial to the 
veteran. 

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant). 

II.  Analysis of Claim

The veteran seeks an effective date prior to November 21, 
1990 for the assignment of a 100 percent evaluation for 
schizoaffective disorder.  He alleges that April 4, 1980 is 
the appropriate effective date to assign this rating because, 
from the time he was discharged from service, his psychiatric 
disability was totally disabling occupationally and 
necessitated multiple hospitalizations annually.  He further 
alleges that the medication he was taking during the 1980s 
for schizoaffective disorder had the effect of tranquilizers, 
which meant it masked his psychiatric symptoms, but hindered 
his ability to function.  The veteran and his representative 
assert that certain rating decisions the RO issued in 1995 
and 1996, which continued the 50 percent evaluation assigned 
the veteran's schizoaffective disorder, are not final as they 
involve clear and unmistakable error.  Allegedly, when 
issuing those decisions, the RO ignored the medical evidence 
of record, which showed that, from 1980 to 1990, the veteran 
had marked impairment occupationally and socially secondary 
to his psychiatric disorder.  

Under the laws administered by VA, a specific claim in the 
form prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2007).

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
a claim is received within one year of such date.  Otherwise, 
the effective date is the date of receipt of the claim.  38 
C.F.R. § 3.400(o)(2) (2007); see also Harper v. Brown, 10 
Vet. App. 125, 126-127 (1997) (holding that 38 U.S.C.A. § 
5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only 
where an increase in disability precedes a claim for an 
increased disability rating; otherwise the general rule of 
38 C.F.R. § 3.400(o)(1) applies).

Based on the aforementioned law and regulations, there are 
three possible effective dates that may be assigned the 100 
percent evaluation at issue in this case, depending on the 
facts:

(1) if the increase in disability 
occurred after the claim was filed, the 
date that the increase was shown to have 
occurred (date entitlement arose) (38 
C.F.R. 
§ 3.400(o)(1));

(2) if the increase in disability 
preceded the claim by a year or less, the 
date that the increase was shown to have 
occurred (date increase was factually 
ascertainable) (38 C.F.R. § 3.400(o)(2)); 
and

(3) if the increase in disability 
preceded the claim by more than a year, 
the date that the claim was received 
(date of claim) (38 C.F.R. § 
3.400(o)(2)).

Harper, 10 Vet App at 126.

Determining the appropriate effective date to be assigned the 
100 percent evaluation thus involves analyzing when the claim 
for an increased evaluation was received and, to the extent 
possible, when the increase in disability actually occurred.

A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2007); Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).  Any communication indicating an intent to apply 
for a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a) (2007); Servello, 3 Vet. App. at 199 
(holding that 38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a prerequisite 
to acceptance of a communication as an informal claim would 
contravene judicial precedents and public policies underlying 
the statutory scheme).  To determine when a claim was 
received, the Board must review all communications in the 
claims file that may be construed as an application or claim.  
See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, the RO will forward an application form to the 
claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date 
it was sent, the RO will consider it filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2007).  A 
report of examination or hospitalization that meets certain 
criteria will be accepted as an informal claim for an 
increase or to reopen provided the report relates to a 
disability that may establish entitlement.  38 C.F.R. § 
3.157(a) (2007).  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed service 
hospital will be accepted as the date of receipt of the 
claim.  38 C.F.R. § 3.157(b)(1) (2007).  Evidence received 
from a private physician or layperson will also be accepted 
as a claim when the evidence is within the competence of the 
physician or layperson and shows the reasonable probability 
of entitlement to benefits.  The date of receipt of such 
evidence will be accepted as the date of receipt of the 
claim.  38 C.F.R. § 3.157(b)(2) (2007).

In this case, the RO granted the veteran service connection 
for schizoaffective disorder and assigned that disability a 
50 percent evaluation in a rating decision dated in May 1981.  
Thereafter, the veteran filed multiple claims for increased 
evaluations for schizoaffective disorder, which the RO denied 
in rating decisions dated in February 1982, October 1982 and 
July 1983.  By letter dated August 1983, the RO notified the 
veteran of the latter decision and of his appellate rights 
with regard to the decision, but the veteran did not appeal 
the decision to the Board.  The July 1983 rating decision is 
thus final.  38 U.S.C. § 4005(c) (1982); 38 C.F.R. 
§§ 3.104, 19.129, 19.192 (1983).

On April 9, 1984, the veteran underwent a VA psychiatric 
examination, the report of which may be construed as an 
informal claim for an increased evaluation for 
schizoaffective disorder.  The RO denied this claim in a 
rating decision dated in May 1984, but never notified the 
veteran of the denial.  This claim was thus pending in 
November 1984, when the RO received the veteran's claim for 
an increased evaluation for his schizoaffective disorder.  

The RO again denied this claim (and others) in a rating 
decision dated August 1985 and, after notifying the veteran 
of this denial, the veteran submitted a notice of 
disagreement with the decision.  The RO never responded to 
the veteran's notice of disagreement by issuing a statement 
of the case (SOC) on the issue of entitlement to an increased 
evaluation for schizoaffective disorder.  Rather, the RO 
issued a SOC on an unrelated claim.  The April 9, 1984 claim 
for an increased evaluation was thus pending when, in a 
rating decision dated April 1992, the RO granted it by 
assigning the veteran's schizoaffective disorder a 100 
percent evaluation, effective from November 21, 1990.  

In assigning the November 21, 1990 effective date, the RO did 
not consider that the veteran's claim for an increased 
evaluation had been pending since April 9, 1984 when it 
favorably decided it.  The latter date thus represents the 
date of receipt of the claim and the question becomes whether 
it was factually ascertainable that the schizoaffective 
disorder was 100 percent disabling during the year preceding 
April 9, 1984.  

At that time, such a disorder was considered 100 percent 
disabling if it involved active psychotic manifestations of 
such extent, severity, depth, persistence or bizarreness as 
to produce total social and industrial inadaptability.  38 
C.F.R. 
§ 4.132, Diagnostic Code 9205 (1984).  

In this case, the only medical documents of record that are 
dated, or which refer to, this time period are a report of VA 
hospitalization from April 13, 1983 to April 25, 1983, a 
report of VA psychiatric examination conducted in June 1983, 
and VA and private treatment records.  These documents show 
that, during the time period at issue, the veteran's 
schizoaffective disorder markedly, but not totally, impaired 
his ability to function both socially and industrially.  One 
of these documents, the report of VA psychiatric examination, 
also shows that the veteran was unemployable secondary to 
this disorder.  It does not reflect total social impairment.  
It is therefore clear that, during the year preceding April 
9, 1984, it did not become factually ascertainable that the 
schizoaffective disorder was 100 percent disabling.  

Given this finding, the Board concludes that the criteria for 
entitlement to an effective date of April 9, 1984 for the 
assignment of a 100 percent evaluation for schizoaffective 
disorder have been met.  The evidence in this case supports 
the veteran's claim.  


ORDER

An effective date of April 9, 1984 for the assignment of a 
100 percent evaluation for schizoaffective disorder is 
granted subject to statutory and regulatory provisions 
governing the payment of monetary benefits.


REMAND

The veteran claims entitlement to increased evaluations for 
chondromalacia of the right and left knees and laxity of the 
left knee.  Additional action is necessary before the Board 
decides this claim.

As previously indicated, the VCAA provides that VA must 
notify a claimant of the evidence necessary to substantiate 
his claim and assist him in obtaining and fully developing 
all of the evidence relevant to his claim.  In this case, 
with regard to the claim being remanded, VA has not yet 
provided the veteran adequate notice and assistance; 
therefore, to proceed in adjudicating the claims being 
remanded would prejudice the veteran in the disposition 
thereof.  Bernard v. Brown, 4 Vet. App. at 392-94. 

First, in January 2008, the Court held that, with regard to 
claims for increased compensation, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008). The Court further held 
that, if the Diagnostic Code (DC) under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  As 
well, the Court held that the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 
100 percent (depending on the disability involved), based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life.  
As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, including competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. at 43-44. 

In this case, during the course of this appeal, the RO 
provided the veteran VCAA notice on his claims for increased 
evaluations, but given the Court's recent decision in 
Vazquez-Flores, such notice is inadequate.  It informed the 
veteran of the need to submit medical or lay evidence 
demonstrating a worsening or increase in severity of his left 
and right knee disabilities.  It did not inform the veteran 
of the need to submit evidence describing the effect any 
worsening has on his employment and daily life.  Such notice 
also did not inform the veteran of the need to submit more 
specific evidence satisfying the criteria for increased 
ratings under the DCs pursuant to which his disabilities are 
rated.  This type of notice is necessary in this case as the 
DCs under which the veteran's knee disabilities are rated 
authorize increased evaluations based on specific criteria, 
rather than on a mere showing of a worsening of the 
disabilities and their effect upon his employment and daily 
life.  The veteran has not submitted any statements or taken 
any actions, which show that he has actual knowledge of this 
requirement.  

Second, since the Board last remanded the veteran's claims, 
the veteran has submitted documents showing that the Social 
Security Administration (SSA) awarded him disability benefits 
in 2004 based on multiple disabilities, including arthritis.  
The records upon which SSA relied in awarding the veteran 
such benefits are pertinent to the claims being remanded, but 
they are not in the claims file and need to be obtained.  

Third, under 38 U.S.C.A. § 5103A, VA's duty to assist 
inc
lud
es 
pro
vid
ing 
a
claimant a medical examination or obtaining a medical opinion 
whe
n 
an
examination or opinion is necessary to make a decision on a 
cla
im.  
In 
thi
s 
cas
e, 
an
examination in support of the claims being remanded is 
nec
ess
ary
.  
The 
RO
afforded the veteran examinations during the course of this 
app
eal
, 
but 
the 
rep
ort
s
of these examinations are inadequate to decide these claims.  
The
rei
n, 
the 
exa
min
ers
did not record all clinical findings necessary to evaluate 
the 
vet
era
n's 
kne
e
disabilities pursuant to the rating schedule.  

Based on the foregoing, this case is REMANDED for the 
fol
low
ing 
act
ion
:

1.  Provide the veteran VCAA notice 
pertaining to his claims, which satisfies 
the requirements of the Court's holding, 
noted above.  Such notice must inform the 
veteran of the need to submit evidence 
describing the effect any worsening in 
his knee disabilities has on his 
employment and daily life and satisfying 
the specific criteria for increased and 
separate ratings under the DCs pursuant 
to which these disabilities are rated.

2.  Request, secure and associate with 
the claims file all records upon which 
SSA relied in awarding the veteran 
disability benefits.  

3.  Arrange for the veteran to undergo a 
VA examination in support of his claims 
for increased evaluations for right and 
left knee disabilities.  Forward the 
claims file to the examiner for review of 
all pertinent documents therein and ask 
the examiner to confirm in his written 
report that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) identify all left and right 
knee symptomatology, including, 
if appropriate, pain, 
subluxation, instability, 
limitation of motion and 
ankylosis;

b) with regard to each knee, 
characterize any subluxation or 
instability as slight, moderate 
or severe;

c) consider whether the 
veteran's left knee symptoms 
and/or right knee symptoms 
cause functional loss due to 
reduced or excessive excursion, 
decreased strength, speed, or 
endurance, or the absence of 
necessary structures, 
deformity, adhesion, and/or 
defective innervation and, if 
so, describe the extent of this 
loss during flare-ups or after 
repetitive use in terms of 
additional loss of motion 
beyond that which is observed 
clinically;

d) indicate whether any 
reported pain is supported by 
adequate pathology and 
evidenced by visible behavior;

e) identify any evidence of 
neuropathy or other nerve 
involvement due to each knee 
disability, to include reflex 
changes;

f) describe the impact of the 
veteran's left knee symptoms 
and right knee symptoms on his 
daily activities and 
employability; and

g) provide detailed rationale, 
with specific references to the 
record, for the opinions 
provided. 

2.  Readjudicate the claims being 
remanded.  Thereafter, if any benefit 
sought is not granted, provide the veteran 
a supplemental statement of the case and 
an opportunity to respond thereto.  

Subject to current appellate procedure, return this case to 
the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of 
the claims being remanded.  No action is required of the 
veteran unless he receives further notice.  He does, however, 
have the right to submit additional evidence and argument on 
the remanded claims.  Kutscherousky v. West, 12 Vet. App. 
369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


